Case 20-00005-mdc         Doc 45   Filed 09/23/20 Entered 09/23/20 08:29:26          Desc Main
                                   Document     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                        Case No. 2:19-bk-11998-mdc
  KIMBERLY GLASER,
                                                        Chapter 13
                             Debtor.

  KIMBERLY GLASER,
                                                        Adv. Proc. No. 2:20-ap-00005-mdc
                             Plaintiff,

           v.

  WELLS FARGO BANK NATIONAL
  ASSOCIATION, AS TRUSTEE FOR
  CARRINGTON MORTGAGE LOAN TRUST,
  SERIES 2007-FRE1, ASSET-BACKED PASS-
  THROUGH CERTIFICATES and SELECT
  PORTFOLIO SERVICING, INC.

                             Defendants.

                             ORDER APPOINTING MEDIATOR
                            AND ASSIGNMENT TO MEDIATION

                       23rd day of September, 2020, counsel having advised the court that the
       AND NOW on this ___

parties which to participate in the court-annexed mediation program, it is hereby:

       ORDERED that the above-captioned adversary proceeding is assigned to mediation before

the following mediator:

                                       Bonnie R. Golub, Esquire
                                       Weir & Partners LLP
                                       The Widener Building, Suite 500
                                       1339 Chestnut Street
                                       Philadelphia, PA 19107




                                                1
Case 20-00005-mdc         Doc 45    Filed 09/23/20 Entered 09/23/20 08:29:26               Desc Main
                                    Document     Page 2 of 3



       The attorneys for the parties are:

                                       Irwin Lee Trauss
                                       PHILADELPHIA LEGAL SERVICES
                                       718 Arch Street
                                       Suite 300 N
                                       Phone: 215-981-3811
                                       Fax: 215-981-3871
                                       itrauss@philalegal.org
                                       Attorney for Debtor/Plaintiff

                                       Fred W. Hoensch
                                       Marissa Edwards
                                       1635 Market Street, 11th Floor
                                       Philadelphia, Pennsylvania 19103
                                       Phone: 267-908-9800
                                       Fax: 267-908-9888
                                       fred.hoensch@piblaw.com
                                       marissa.edwards@piblaw.com
                                       PARKER IBRAHIM & BERG LLP
                                       Attorneys for Defendants,
                                       Wells Fargo Bank National Association, as Trustee
                                       for Carrington Mortgage Loan Trust, Series 2007-
                                       FRE1, Asset-Backed Pass-Through Certificates and
                                       Select Portfolio Servicing, Inc.


       The parties are further ORDERED to comply with the provisions of the Local Bankruptcy

Rule 9019.3, including submission of the case information to the mediator as required.

       Pursuant to Local Bankrupt Rule 9019-3(g), the mediator, if qualified to serve, will file

within the Court within five (5) days of receipt of this Order, his or her acceptance of this mediation

assignment. Pursuant to Local Bankruptcy Rule 9019-3(j)(2), the mediator may contact the clerk

of court to coordinate the initial mediation conference




                                                 _________________________________
                                                 Magdeline D. Coleman
                                                 Chief U.S. Bankruptcy Judge

                                                  2
Case 20-00005-mdc         Doc 45    Filed 09/23/20 Entered 09/23/20 08:29:26            Desc Main
                                    Document     Page 3 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                           Case No. 2:19-bk-11998-mdc
  KIMBERLY GLASER,
                                                           Chapter 13
                               Debtor.

  KIMBERLY GLASER,
                                                           Adv. Proc. No. 2:20-ap-00005-mdc
                               Plaintiff,

              v.

  WELLS FARGO BANK NATIONAL
  ASSOCIATION, AS TRUSTEE FOR
  CARRINGTON MORTGAGE LOAN TRUST,
  SERIES 2007-FRE1, ASSET-BACKED PASS-
  THROUGH CERTIFICATES and SELECT
  PORTFOLIO SERVICING, INC.

                               Defendants.

                   NOTICE TO CLERK OF ACCEPTANCE OR DECLINATION
                             OF ASSIGNMENT AS MEDIATOR

       Pursuant to Local Bankruptcy Rule 9019-3, I hereby notify the Clerk of the Bankruptcy

Court that:

       _____         I accept the mediation assignment.



       _____         I decline the mediation assignment.



Date: ___________________                             _______________________
                                                      Bonnie R. Golub, Esquire
                                                      Weir & Partners LLP
                                                      The Widener Building, Suite 500
                                                      1339 Chestnut Street
                                                      Philadelphia, PA 19107
